DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Responsive to the applicant’s amendments, the previous objections and rejections have been removed, and this allowance is being issued.

Allowable Subject Matter
Claim 10 is cancelled.
Claims 1-9, and 11-20, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Hicks et al. (US 20140253464 A1, published: 9/11/2014), and Rhee et al. (US 20180067755 A1, published: 3/8/2018), does not expressly teach or render obvious the invention as recited in independent claims 1 and 15.
The combination of prior art does not teach wherein the memory is further configured to store a first application program available in the unlock state of the electronic device and a second application program available in the lock state of the electronic device, wherein the instructions further cause the processor to: receive a second input received through the user interface of the stylus pen, through the wireless communication circuit, in the lock state of the electronic device, identify a selected application program corresponding to the second input, in response to receiving the second input, display an unlock screen by the at least one user authentication method on the touchscreen display when the selected application program corresponding to the second input is the first application program, and execute the selected application program while maintaining the state of the electronic device in the lock state when the selected application program corresponding to the second input is the second application program.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the electronic device of the prior art to incorporate the features of wherein the memory is further configured to store a first application program available in the unlock state of the electronic device and a second application program available in the lock state of the electronic device, wherein the instructions further cause the processor to: receive a second input received through the user interface of the stylus pen, through the wireless communication circuit, in the lock state of the electronic device, identify a selected application program corresponding to the second input, in response to receiving the second input, display an unlock screen by the at least one user authentication method on the touchscreen display when the selected application program corresponding to the second input is the first application program, and execute the selected application program while maintaining the state of the electronic device in the lock state when the selected application program corresponding to the second input is the second application program, as recited in the context of claims 1 and 15, in combination with the other elements recited.
Based upon the applicant incorporating the subject matter of previously objected claim 10, into the independent claims, this application is hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145